PER CURIAM.
When this cause was here before (71 Minn. 195, 73 N. W. 844), it wras decided that a retiring partner could not be held upon a modification of a contract between the firm and a third party, made after dissolution. Upon the retrial of -the cause evidence was received to show that such retiring partner assented to the modification. The jury on the second hearing found against the defendant Baxter, -and on a motion for a new trial upon the grounds that the verdict was not sustained by the evidence, as well as for errors of law occurring at the trial, the court below set aside the, verdict and ordered a new trial, without indicating in its order the specific ground upon which it was made. After a careful review of the evidence we a,re unable to say that the *347order appealed from, which necessarily passed upon the weight of the evidence, was.not within the sound discretion of the trial court; and under the rule laid down in Hicks v. Stone, 13 Minn. 398 (434), which has been constantly followed by this court ever since, the order must be affirmed.
Order affirmed.